FUNK, J.
362. DEBTOR & CREDITOR — 106. Assignments — 112. Attachment.
The assignment, in good faith, for value, of an interest in a pending suit, which suit proceeds to judgment in the name o fthe assignor, is valid as against an attaching creditor, where the assignment is made prior to the time of the attachment, although no notice of the assignment is given to the judgment debtor or attaching creditor prior to the service of the attachment, but is given before the judgment is paid.
(Washburn, PJ., and Pardee, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.